Title: Thomas Jefferson to William J. Stone, 30 May 1812
From: Jefferson, Thomas
To: Stone, William J.


          Sir Monticello May 30. 12. 
          I have duly recieved your favor of the 4th and am sorry that I am totally unable to answer the questions you propose. after a lapse of between 30. and 40. years, during which I have been engaged in such a succession of scenes as occupied my mind for the time exclusively, leaving neither leisure nor occasion to look back and refresh my memory as to what had gone by, I retain not a trace of the circumstances which are the subject of your letter. I remember neither grant, nor paiment, nor contract respecting the lands in question. yet I should suppose the records of the council, or those of the Auditor or treasurer should throw some light on them if searched. but of this I know nothing, and can only express to you my regrets at this defect of memory, and the assurances of my respect. 
          
            Th:
            Jefferson
        